DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  Reference number “14” (see Figs. 3 and 6) and reference numbers “23” and “25” (see Figs. 5A, 5B and 6) are not found in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are also objected to because the lead line for reference number “22” in Fig. 6 is not consistent with the lead line for reference number “22” in each of Figs. 5A and 5B.  Based on the description of the element associated with reference number “22” in the specification, it appears that the aforementioned lead line in Fig. 6 is incorrect.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification / Abstract
The abstract of the disclosure (see the fourth line from the end of the abstract) is objected to because of the statement, “When the spray head falls off spray head,” is confusing.  What does it mean that the “spray head falls off” the “spray head”?  Also, it appears that the capital “W” in the aforementioned statement should be changed to a lowercase letter “w”.  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-3 are objected to because of the following informalities:
In claim 1, on line 1, --a-- should be inserted between “for” and “sprinkler”.
Also, in claim 1, on line 3, “the outer” should be replaced with --an outer--.
Also, in claim 1, on line 8, “the top” should be replaced with --a top--.
Also, in claim 1, on line 11, --a-- should be inserted between “at” and “top”.
Also, in claim 1, on line 14, “When” should be replaced with --when--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on line 6, the recitation, “having a hole at the center” is somewhat unclear.  Is this referring to a “center” of the “drainage body”?
Further, regarding claim 1, on line 7, the recitation, “the aperture of the hole” lacks clear antecedent basis.
Further, regarding claim 1, on line 9, the recitation, “whereby water stream stop valve is applied in a pop-up sprinkler” is unclear.  What are the metes and bounds of this recitation?
Further, regarding claim 1, on lines 12-13, the recitation, “the top edge of the expansion pipe” lacks clear antecedent basis.
Further, regarding claim 1, on lines 14-15, the recitation, “[[W]]when the spray head falls off the spray head” is unclear.  What does it mean for the “spray head” to fall off of itself?
Further, regarding claim 1, on line 15, the recitation, “the water pressure” lacks clear antecedent basis.
Further, regarding claim 1, on line 17, the recitation, “the spraying at the original area” is unclear, since neither an “original area” nor a “spraying” thereat has been defined in the claim so as to provide clear antecedent basis to this recitation.
Regarding claim 3, on line 2, the recitation, “the bottom surface of the drainage body” lacks clear antecedent basis.
Further, regarding claim 3, on lines 2-3, the recitation, “is upwards from the inside to the outside” is unclear.  What exactly does “upwards from the inside to the outside” mean?

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Yianilos, Frimmer, Longstreth, Veazie, Skripkar et al., Kah, Jr. et al. and Wildt et al., and US Patent Application Publication to Franks et al., are cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752